—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered August 7, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a determinate term of 14 years imprisonment, and judgment, same court and Justice, rendered September 11, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a *257second felony offender, to a concurrent indeterminate term of from 6 to 12 years imprisonment, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. The credible evidence established that defendant’s initial, exculpatory statement was spontaneous and not the product of interrogation, and that defendant’s subsequent confession was preceded by Miranda warnings and was otherwise voluntary in all respects.
Furthermore, when defendant took the stand and testified that he committed the charged robbery under duress and fear that his accomplice would shoot and kill him if he did not obey and participate, this testimony opened the door, despite the existing Sandoval ruling, for the prosecutor to explore the underlying facts of an earlier crime which was the subject of the Sandoval ruling, most particularly the circumstance that the same accomplice was involved in that prior robbery.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Nardelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.